DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on November 19, 2020 has been entered.
Claims 1-34 are pending.
Claims 1, 24, and 34 have been amended,
Claims 1-34 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-29 of U.S. Patent No. 10,469,572. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table, independent Claim 1 is more broadly recited with different wording than Claim 1 of U.S. Patent No. 10,469,572, but the components and general processes are the same or very similar, with no patentable distinction. 

Instant Application
16/583,208
US Patent No.
10,469,572
Comments
Claim 1:
A system for running automated processes comprising:
one or more hardware based servers in conjunction configured to host:
a data store configured to store instructions for executing the automated processes, one or more work queues, and associations between each work queue and one of the automated processes;
an application server configured to assign one or more of the work queues to one or more virtual machines; and
a virtual machine server running the one or more virtual machines configured to execute one or more automated processes, wherein the automated processes are defined by instructions stored in the data store wherein each virtual machine, when assigned a work queue by the application server, is configured to:








retrieve the instructions for executing the automated process associated with the assigned work queue from the data store, and
execute the automated process according to the instructions retrieved from the data store.

Claim 1:

A system for running automated processes comprising:

a data store having a non-transitory computer readable storage medium configured to store  instructions for executing the automated processes, one or more work queues, and associations between each work queue and one of the automated processes;

a hardware based server having a processor running one or more virtual machines configured to execute one or more automated processes, wherein the automated processes are defined by instructions stored in the datastore; and

an application server having a processor and a nontransitory computer readable storage medium configured to store instructions that cause the processor to:

assign one or more of the work queues to one or more of the virtual machines, calculate a length of time required to process a work item before the work item is processed, and

provide an estimated time to process a work queue based on the calculated length of time for  a work item and the number of virtual machines to which the work queue is assigned, wherein each virtual machine, when assigned a work queue by the application server, is configured to:

retrieve the instructions for executing the automated process associated with the assigned work queue from the data store, and

execute the automated process according to the instructions retrieved from the data store.



Although the instant application claims are recited in a different manner and much more broadly, the basic components in both claims are the same: hardware based servers, application servers, a datastore, and virtual machines are found in both claims. The software based components of automated processes and assigned work queues are also the same. In addition, the last two limitations are identically recited. However, the patent has additional steps which are not included in the instant application, which is more broadly recited.
Claim 2:

The system of claim 1, wherein each work queue comprises one or more work items and each virtual machine is configured to execute the one or more automated processes by processing the work items of the assigned work queue according to the instructions stored in the data store.

Claim 2:

The system of claim 1, wherein each work queue comprises one or more work items and each virtual machine is configured to execute the one or more automated processes by processing the work items of the assigned work queue according to the instructions stored in the data store.


In general, most of the dependent claims of the instant application are identical to those in the patent. Slight variations are shown below.
Claim 3:

The system of claim 2, wherein each work item comprises one or more information data objects.


Claim 3:

The system of claim 2, wherein each work item comprises one or more information data objects.

Claim 4:
The system of claim 2, wherein the application server is configured to assign work queues to virtual machines based on 

Claim 4:

The system of claim 2, wherein the application server is configured to assign work queues to virtual machines based on attributes of the work items and/or work queues.

Claim 5:

The system of claim 4, wherein at least one of the one or more work items has a maximum queue time attribute that defines a maximum length of time that the work item can be part of the work queue before it is processed.

Claim 5:

The system of claim 4, wherein at least one of the one or more work items has a maximum queue time attribute that defines a maximum length of time that the work item can be part of the work queue before it is processed

Claim 6:

The system of claim 4, wherein at least one of the one or more work queues has a maximum queue length attribute that defines a maximum number of work items that can be part of the work queue.


Claim 6:

The system of claim 4, wherein at least one of the one or more work queues has a maximum queue length attribute that defines a maximum number of work items that can be part of the work queue.


Claim 7:

The system of claim 4, wherein at least one of the one or more work queues has a queue completion time attribute that defines a maximum time by which all work items in the work queue are to be processed.


Claim 7:

The system of claim 4, wherein at least one of the one or more work queues has a queue completion time attribute that defines a maximum time by which all work items in the work queue are to be processed.

Claim 8:

The system of claim 4, wherein the application server is configured to instruct at least one of the one or more virtual machines to stop processing the current work queue and begin processing a new work queue based on the attributes of the work items and/or work queues.

Claim 8:

The system of claim 4, wherein the application server is configured to instruct at least one of the one or more virtual machines to stop processing the current work queue and begin processing a new work queue based on the attributes of the work items and/or work queues.

Claim 9:

The system of claim 1, wherein each work queue is a logical group of work items.

Claim 9:

The system of claim 1, wherein each work queue is a logical group of work items.

Claim 10:

The system of claim 1, wherein the instructions stored in the data store define a workflow for executing the automated process on each work item.

Claim 10:

The system of claim 1, wherein the instructions stored in the data store define a workflow for executing the automated process on each work item.

Claim 11:

The system of claim 1, wherein the data store is further configured to store linking data which defines links between the one or more virtual machines and one or more work queues.

Claim 11:

The system of claim 1, wherein the data store is further configured to store linking data which defines links between the one or more virtual machines and one or more work queues.

Claim 12:

The system of claim 1, wherein each virtual machine is further configured to communicate with one or more of the other virtual machines.

Claim 12:

The system of claim 1, wherein each virtual machine is further configured to communicate with one or more of the other virtual machines.

Claim 13:

The system of claim 12, wherein the virtual machines are configured to communicate with the one or more other virtual machines directly.

Claim 13:

The system of claim 12, wherein the virtual machines are configured to communicate with the one or more other virtual machines directly.

Claim 14:

The system of claim 12, wherein the virtual machines are configured to communicate by transmitting a message to one of the application server or the data store, wherein the application server or data store is configured to store the received message in 

Claim 14:

The system of claim 12, wherein the virtual machines are configured to communicate by transmitting a message to one of the application server or the data store,  wherein the application server or data store is configured to store the received 
wherein each virtual machine is configured to poll the application server or data store for messages in the message repository.

Claim 15:

The system of claim 12, wherein the virtual machines are configured to communicate by transmitting a message to one of the application server or the data store, and wherein the application server or data store is configured to transmit the received messages to one or more of the virtual machines.

Claim 15:

The system of claim 12, wherein the virtual machines are configured to communicate by transmitting a message to one of the application server or the data store, and wherein the 
application server or data store is configured to transmit the received messages to one or more of the virtual machines.

Claim 16:

The system of claim 15, wherein the data store is configured to prevent simultaneous access to a given data object in the data store by the plurality of virtual machines by locking the given data object when a virtual machine accesses the given data object.
Claim 16:

The system of claim 15, wherein the data store is configured to prevent simultaneous access to a given data object in the data store by the plurality of virtual machines by locking the given data object when a virtual machine accesses the given data object.

Claim 17:
The system of claim 16, wherein the lock on the given data object persists throughout a failover event.
Claim 17:

The system of claim 16, wherein the lock on the given data object persists through-out a failover event.


Claim 18:

The system of claim 17, wherein the data store is configured to clear the lock by confirming that none of the virtual machines of the plurality of virtual machines is able to process the data object.

Claim 18:

The system of claim 17, wherein the data store is configured to clear the lock by confirming that none of the virtual machines of the plurality of virtual machines is able to process the data object.

Claim 19:


Claim 19:

 is configured to assign a single work queue to a plurality of virtual machines.


Claim 20:

The system of claim 1, wherein the application server is configured to calculate a length of time required to process a work item before the work item is processed.

Claim 21:
The system of claim 20, wherein the application server is configured to calculate the length of time based on localized environmental or performance issues, network connectivity, and responsiveness of the target virtual machine.









Claim 20:

The system of claim 1, wherein the application server is configured to calculate the length of time based on localized environmental or performance issues, network connectivity, and responsiveness of the target virtual machine.

Claim 22:

The system of claim 20, wherein the application server is configured to monitor the progress of work queue processing by the virtual machines.
Claim 21:

The system of claim 1, wherein the application server is configured to monitor the progress of work queue processing by the virtual machines.

Claim 23:

The system of claim 22, wherein the application server is configured to communicate with the one or more virtual machines using a messaging protocol, and wherein each virtual machine is configured to respond to the application server with status information during process execution.


Claim 22:

The system of claim 21, wherein the application server is configured to communicate with the one or more virtual machines using a messaging protocol, and wherein each virtual machine is configured to respond to the application server with status information during process execution.

Claim 24:


Claim 23:

The system of claim 1, wherein the application server is configured to 
provide recommendations on assigning work queues to additional virtual machines and/or on performance and throughput improvements


The recitations are identical except for the dependency. The patent does not have a claim which is equivalent to Claim 20, which is shown above. 
Claim 25:

The system of claim 1, wherein the application server is configured to assign work queues to virtual machines based on the resources available to each virtual machine.

Claim 24:

The system of claim 1, wherein the application server is configured to assign work queues to virtual machines based on the resources available to each virtual machine.

Claim 26:

The system of claim 1, wherein the application server is configured to analyze the execution of the automated processes to identify an optimum distribution model based on the speed, success and/or responsiveness of each virtual machine.



Claim 25:

The system of claim 1, wherein the application server is configured to analyze the execution of the automated processes to identify an optimum distribution model based on the speed, success and/or responsiveness of each virtual machine.

Claim 27:

The system of claim 26, wherein the application server is configured to assign work queues to virtual machines based on the identified optimum distribution model.

Claim 26:

The system of claim 25, wherein the application server is configured to assign work queues to virtual machines based on the identified optimum distribution model.

Claim 28:

The system of claim 26, wherein the application server is configured to instruct at least one of the virtual machines to stop 

Claim 27:

The system of claim 25, wherein the application server is configured to instruct at least one of the virtual machines to stop processing the  a new work queue based on the optimum distribution model.

Claim 29:

The system of claim 26, wherein the application server is configured to analyze the execution of the automated processes using machine learning algorithms.

Claim 28:

The system of claim 25, wherein the application server is configured to analyze the execution of the automated processes using machine learning algorithms to improve the distribution of work queues to virtual machines.

Claim 30:

The system of claim 1, wherein the system further comprises an output device that is configured to output information relating to the current state and/or configuration of the system.

Claim 29:

The system of claim 1, wherein the system further comprises an output device that is configured to output information relating to 
the current state and/or configuration of the system.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-13, 15-22, 25, and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Behrendt et al. (US 2012/0331342, hereinafter referred to as Behrendt) in view of Yang et al. (US 2012/0151063, hereinafter referred to as Yang).
Regarding Claim 1,
“A system for running automated processes” (paragraph [0018]). [An Automated Incident Management System (AIMS) is modeled as a set of Finite State Machines (FSM).]
“one or more hardware based servers each comprising a processor, the one or more hardware based servers, in conjunction, configured to host ” (paragraphs [0003], [0018], [0113]). [Cloud Computing services typically use large infrastructures for virtualization on top of physical hardware servers to improve resource utilization ([0003]).   Each FSM represents a type of IT element in the Cloud Computing infrastructure--such as a server hosting virtual machines ([0018]).  The disclosed systems are executed in a computer system that includes a processing unit that ].  (Note: Each FSM represents the servers that host the virtual machines.)
“a data store configured to store instructions for executing one or more automated processes, one or more work queues, and associations between each work queue and one of the automated processes” (paragraphs [0110], [0007], [0033]). [The computer program instructions which implement the function/act specified are stored in a computer readable medium that can direct a computer other programmable data processing apparatus to function in a particular manner shown in the system flowcharts and/or block diagrams ([0110]).  Event queues including work items are stored in persistent storage ([0007]). The FSM engine framework is implemented by logging in persistent storage various actions involved in receiving and processing an event to completion, by specifically creating an FSM instance to process the event, inserting it into the queue of a thread pool to schedule its execution, and executing the FSM instance ([0033]).]  (Note: The computer readable media and persistent storage are equivalent to the data store, and the event queues are equivalent to the claimed work queues, because they include work items to be executed.  The associations between the work queues and the automated processes are represented by the FSM instances created to complete events on the queue.)
“a virtual machine server running the one or more virtual machines configured to execute the automated processes, wherein the automated processes are defined by instructions stored in the data store” (paragraphs [0018], [0110], [0028]). [Each FSM represents a type of IT element in a Cloud Computing infrastructure, including a server hosting virtual machines, and the middleware or software elements run in physical or automated processes” teaches the first part of the limitation, and the portions which recite stored instructions are apparent, since a database is a kind of “data store.”)
“wherein each virtual machine, when assigned a work queue by the application server” (paragraphs [0018], [0064]). [Each Finite State Machines (FSM) represents a type of IT element in a Cloud Computing infrastructure, including a server hosting virtual machines, and middleware or software elements running in physical or virtual machines such as a Web application server ([0018]). When an event is submitted to a system to an FSM engine, an entry is created in an Event Queue table, which results in a unique event identifier being assigned ([0064]).] (Note: The virtual machines are assigned to perform the work queue assignments.)
“retrieve the instructions for executing the automated process associated with the assigned work queue from the database” (paragraphs [0018], [0007], [0023], [0109]). [An Automated Incident Management System (AIMS) can be modeled as a set of Finite State Machines (FSM). Executing the FSMs includes using an event queue polling thread to poll an event queue in persistent storage ([0018]). An FSM is created using persistent storage files or relational database tables ([0007]). The computer program instructions are provided to a processor of a computer to produce a machine for implementing the functions and acts ([0109]).]  (Note: AIMS is an “automated process.”)
execute the automated process according to the instructions retrieved from the database” (paragraphs [0018], [0023], [0111]). [Each FSM represents a type of IT element in the cloud infrastructure, such as a server hosting virtual machines, or the middleware or software element running in virtual machine ([0018]).  An FSM is created using persistent storage files or relational database tables ([0023]). The computer program instructions are loaded onto a computer, to cause a series of operational steps to be performed on the computer, and to provide processes for implementing the functions and acts specified in the flowchart or block diagram ([0111]).] 
Behrendt does not teach:
“an application server configured to assign one or more of the work queues to one or more of the virtual machines.”
Yang teaches:
“an application server configured to assign one or more of the work queues to one or more of the virtual machines” (paragraphs [0014], [0015], [0025], [0064]). [When a queue worker, such as an application, picks a request, reads the request data from the socket, and then processes the request, the request sits in the network layer while it is waiting for its tum, rather than in application server memory ([0014]). Instead one or more queues are used from which worker threads can acquire work and process the request ([0015]). Application servers service requests from queues for other application servers from one or more of the queues ([0025]). The applications are executed in a virtual machine in the process space of the system ([0064]).] (Note: The queues used to provide work to the worker threads are equivalent to “work queues,” and the application 
Because both Behrendt and Yang teach systems implementing virtual machines to perform processes based on queued requests from user systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Behrendt disclosure, the use of an application server implementing a virtual machine to assign work from the queues, as taught by Yang; and such inclusion would have provided for load balancing by allowing each virtual machine implementing an FSM to be assigned by the application server having the smallest load, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 2,
Behrendt in view of Yang teaches all the limitations of parent Claim 1.
Behrendt teaches:
“wherein each work queue comprises one or more work items and each virtual machine is configured to execute the one or more automated processes by processing the work items of the assigned work queue according to the instructions stored in the database” (paragraphs [0018], [0023], [0043], [0045], [0047]; fig. 1, elements 106, 108; fig. 2, elements 200, 204, 214, 216, 218, 220). [The Automated Incident (automated processes) Management System (AIMS) is modeled as a set of Finite State each virtual machine is configured to execute the one or more automated processes). The FSM engines are implemented in the form of files or relational databases (according to the instructions stored in the database). The FSM engine-based event processing system 200 is used to implement the AIMS 108. An application programming interface (API) 214 receives an event from the Event Aggregation and Correlation system 106 and queues the event in an event queue 204, which stores one entry per event in a first-in-first-out (FIFO) queue implemented using persistent storage (each work queue comprises one or more work items). The queue polling thread 216 uses information from an event being processed and the queried FSM States entry to create a work item, and to enqueue it to queue 220 of thread pool 218 in order to schedule its execution whenever a thread in the pool becomes free (to execute the one or more automated processes by processing the work items of the assigned work queue).]
Regarding Claim 3,
Behrendt in view of Yang teaches all the limitations of parent Claim 2.
Behrendt teaches:
“wherein each work item comprises one or more information data objects” (paragraph [0048]). [The next unit of work in a thread is referred to as a work item or a work object, which included stored information.]
Regarding Claim 4,
Behrendt in view of Yang teaches all the limitations of parent Claim 2.
Behrendt teaches:
wherein the application server is configured to assign work queues to virtual machines based on attributes of the work items and/or work queues” (paragraphs [0018], [0064], [0063]; fig. 3, element 310). [Each Finite State Machines (FSM) represents a type of IT element in a Cloud Computing infrastructure, including a server hosting virtual machines, and middleware or software elements running in physical or virtual machines such as a Web application server (the application server is configured).When an event is submitted to a system to a Finite State Machines (FSM) engine, an entry is created in an Event Queue table, which results in a unique event identifier being assigned (to assign work queues to virtual machines). An Event-Action History Table 310 contains fields (attributes of the work items and/or work queues) whose purpose is to enrich the FSM execution semantics by allowing history to be a factor in the decision making process of the FSM' s state transitions, where each entry represents an action taken by an FSM instance due to an event received on the IT element it represents, including: 1) an event identifier field (Eventid), which stores the unique ID of the event for which a corrective action was taken by running a workflow, 2) a current state for restart field (currStateForRestart), which stores information about the current state of the FSM in which the workflow is being scheduled, 3) a next state after restart field (nextStateAfterRestart), which stores the next state the FSM will quiesce to after workflow submission, 4) a workflow unique identifier field (WFUid), which stores an ID which uniquely identifies this workflow submission, 5) a workflow status field (WFStatus), which is used to store information about the status of the workflow submission, 6) a time stamp field (Timestamp), which stores the information about when the entry was last updated, and 7) an event name field (EventName), which stores the based on attributes of the work items and/or work queues).]
Regarding Claim 8,
Behrendt in view of Yang teaches all the limitations of parent Claim 4.
Behrendt teaches:
“wherein the application server is configured to instruct at least one of the one or more virtual machines to stop processing the current work queue and begin processing a new work queue based on the attributes of the work items and/or work queues” (paragraph [0041]; fig. 1, element 108). [If other events received on that system indicate that an earlier scheduled corrective action is no longer required, then the fault-tolerant FSM-based AIMS 108 (the application server) will indicate to the work flow (WF) that it should not execute and the WF will terminate immediately (instruct at least one of the one or more virtual machines to stop processing the current work queue); conversely, if the fault-tolerant FSM-based AIMS 108 validates the WF, then it will perform its intended function (begin processing a new work queue based on the attributes of the work items and/or work queues) and send a completion status event to the fault-tolerant FSM-based AIMS 108.]
Regarding Claim 9,
Behrendt in view of Yang teaches all the limitations of parent Claim 1.
Behrendt teaches:
“wherein each work queue is a logical group of work items” (paragraphs [0045], [0047]; fig. 1, element 106; fig. 2, elements  204, 214, 216, 218, 220). [An application each work queue is a logical group of work items).]
Regarding Claim 10,
Behrendt in view of Yang teaches all the limitations of parent Claim 1.
Behrendt teaches:
“wherein the instructions stored in the database define a workflow for executing the automated process on each work item” (paragraphs [0023], [0026]). [The FSM engines are implemented in the form of files or relational databases (the instructions stored in the database). The system framework provides that any FSM modeling an IT element takes actions that affect the external world by running workflows, and that a workflow engine provides the ability to run workflows asynchronously, after accepting a workflow execution request and queueing the request (define a workflow for executing the automated process on each work item). ]
Regarding Claim 11,
Behrendt in view of Yang teaches all the limitations of parent Claim 1.
Behrendt teaches:
“wherein the data store is further configured to store linking data which defines links between the one or more virtual machines and one or more work queues” (paragraphs [0018], [0028], [0046]; fig. 2, elements  204, 216). [Each Finite State one or more virtual machines). The FSM engines are implemented using persistent storage, which can be either in the form of files or relational database tables (the data store is further configured). An event queue polling thread 216 (linking data, as shown in fig. 2) periodically polls or monitors the event queue 204 and if the event queue 204 is populated with at least one entry, it retrieves the highest priority event from queue 204 that is eligible for processing using a set of event prioritization policies; the event queue polling thread 216 next retrieves from the FSM States table the information required to continue execution of the FSM instance (linking data which defines links between the one or more virtual machines and one or more work queues) which is associated with the IT element for which this event has been reported.]
Regarding Claim 12,
Behrendt in view of Yang teaches all the limitations of parent Claim 1.
Behrendt teaches:
“wherein each virtual machine is further configured to communicate with one or more of the other virtual machines” (paragraphs [0018], [0098], [0099], [0100]). [Each Finite State Machine (FSM) represents a server hosting a virtual machine (each virtual machine). The Paxos algorithm is used for reliably distributing state information across multiple copies of a software program executing in multiple computers and communicating with each other over a network. If there are N replica copies of the FSM engine, each containing FSM definitions that describe how to handle events received on different types of IT elements, one node is dynamically elected as the cluster leader. The leader can assign to each node 1 ... n the responsibility of running the FSM further configured to communicate with one or more of the other virtual machines); and an FSM instance running on node “i” distributes the log data to all other nodes using Paxos (further configured to communicate with one or more of the other virtual machines).]
Regarding Claim 13,
Behrendt in view of Yang teaches all the limitations of parent Claim 7.
Behrendt teaches:
“wherein each virtual machine is further configured to communicate with one or more of the other virtual machines directly” (paragraphs [0018], [0100]). [Each Finite State Machine (FSM) represents a server hosting a virtual machine (each virtual machine). An FSM instance running on node “i” distributes the log data to all other nodes using Paxos (further configured to communicate with one or more of the other virtual machines directly).]
Regarding Claim 15,
Behrendt in view of Yang teaches all the limitations of parent Claim 12.
Behrendt does not teach:
“the virtual machines are configured to communicate by transmitting a message to one of the application server or the data store, and wherein the application server or data store is configured to transmit the received messages to one or more of the virtual machines.”
Yang teaches:
the virtual machines are configured to communicate by transmitting a message to one of the application server or the data store, and wherein the application server or data store is configured to transmit the received messages to one or more of the virtual machines” (paragraphs [0064], [0062]; fig. 5, elements  512, 516). [Applications are supported by the application platform 518, which manages creation storage of the applications into one or more database objects and executing of the applications in a virtual machine in the process space of the system 516 (the virtual machines are configured). User systems 512 communicate with system 516 using common Internet protocols such as HTTP, in which user system 512 includes an HTTP client commonly referred to as a "browser'' for sending and receiving HTTP messages to and from an HTTP server at system 516 (communicate by transmitting a message to one of the application server or the data store, and wherein the application server or data store is configured to transmit the received messages to one or more of the virtual machines).] 
Because both Behrendt and Yang teach systems implementing virtual machines to perform processes based on queued requests from user systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Behrendt disclosure, the ability to transmit and receive messages through the virtual machines via standard protocols, as taught by Yang; and such inclusion would have provided for improved communication between virtual machines implementing the Finite State Machines (FSMs), and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 16,
Behrendt in view of Yang teaches all the limitations of parent Claim 15.
Behrendt teaches:
“wherein the data store is configured to prevent simultaneous access to a given data object in the data store by the plurality of virtual machines by locking the given data object when a virtual machine accesses the given data object” (paragraph 47; fig. 2, elements  [0216], [0218], [00220]). [The queue polling thread 216 uses information from
an event being processed and the FSM States entry queried to create a work item and to enqueue it to queue 220 of thread pool 218 to schedule its execution whenever a thread in the pool becomes free; and the polling thread also updates the FSM States persistent table (the data store) to record the fact that a work item corresponding to this FSM instance has been scheduled by setting the Lock field to 1, and records the event to be handled by the FSM instance (configured to prevent simultaneous access to a given data object in the data store by the plurality of virtual machines by locking the given data object when a virtual machine accesses the given data object).]
Regarding Claim 17,
Behrendt in view of Yang teaches all the limitations of parent Claim 16.
Behrendt teaches:
“wherein the lock on the given data object persists throughout a failover event” (paragraph [0047]). [The polling thread also updates the FSM States persistent table (the lock on the given data object persists) to record the fact that a work item 
Regarding Claim 18,
Behrendt in view of Yang teaches all the limitations of parent Claim 17.
Behrendt teaches:
“wherein the data store is configured to clear the lock by confirming that none of the virtual machines of the plurality of virtual machines is able to process the data object” (paragraph [0053]; fig. 2, elements  202, 222). [Execution of the FSM instance by FSM engine 202 completes when the FSM instance cannot proceed any further without another event being received; then control is returned to Thread 222 at the point where it started the execution of the FSM instance and the current state of the FSM is recorded in the FSM States table; and the Lock field is set back to 0 to indicate that the handling of the event with Eventld is complete (the data store is configured to clear the lock by confirming that none of the virtual machines of the plurality of virtual machines is able to process the data object), while log 4 and log 5 entries in the Event-Action history table are cleared.]
Regarding Claim 19,
Behrendt in view of Yang teaches all the limitations of parent Claim 1.
Behrendt teaches:
“wherein the application server is configured to assign a single work queue to a plurality of virtual machines” (paragraphs [0018], [0045], [0046]; fig. 2, elements  204, the application server). An application programming interface (API) 214 receives an event from the Event Aggregation and Correlation system and queues the event in an event queue 204, which is a first-in-first-out (FIFO) queue storing one entry per event (a single work queue). The FSM States table 206 has an entry per IT element, and an entry in the FSM States table 206 logs information about each FSM instance (to a plurality of virtual machines), which can be used to continue its execution whenever a new event is received from the IT element that it models.]
Regarding Claim 20,
Behrendt in view of Yang teaches all the limitations of parent Claim 1.
Behrendt teaches:
“wherein the application server is configured to calculate a length of time required to process a work item before the work item is processed” (paragraphs [0082], [0083]). [If no entry has a lock flag set (i.e., all values are 0), then the previous shutdown of the system was clean, i.e., log level 6 was successfully updated for all FSM instances previously executed. The Timers table (log 3) is examined and all timer entries where the CreationTime + Msecs value does not exceed the current time are restarted (before the work item is processed) using the in-memory timer service provided by the default execution environment (the application server is configured to calculate a length of time required to process a work item), where the new timer duration value Msecs is set to (old value of Msecs)-(current time CreationTime), and the Msecs and CreationTime entries in the table are updated with the new values.]
Regarding Claim 21,

Behrendt teaches:
“wherein the application server is configured to calculate the length of time based on localized environmental or performance issues, network connectivity, and responsiveness of the target virtual machine” (paragraphs [0038], [0040], [0051]; fig. 1, elements  106, 108; fig. 2, element 200). [An Event Filtering, Aggregation and Correlation System 106 processes raw data reported by the monitoring systems and converts it into an optimal number of events which are sent to AIMS based on fault-tolerant FSM engine 200 for handling the incident (the application server is configured); a monitoring system reports the operating system (OS) level average CPU utilization of each server (hosting virtual machines (VMs)) every 30 seconds-the sampling interval (to calculate the length of time); the event filtering component evaluates a rule representing domain knowledge that checks if the CPU utilization for a given monitored server is above 90% for 10 sampling intervals in a row (5 minutes), and if true, concludes that there is a critical performance problem on that server (based on localized environmental or performance issues, network connectivity, and responsiveness of the target virtual machine) and sends AIMS based on fault tolerant FSM engine 108 an event indicating that condition; and instead of sending multiple events to AIMS based on fault-tolerant FSM engine 108, it sends a single event (the application server is configured). If a Server FSM instance is in HEALTHY state, and an event indicates that the virtual network interface used by a virtual machine on a server is down (based on network connectivity), then the state transition definition might dictate that the FSM should schedule a workflow to run a command on the server to bring the interface back based on responsiveness of the target virtual machine). ]
Regarding Claim 22,
Behrendt in view of Yang teaches all the limitations of parent Claim 20.
Behrendt teaches:
“wherein the application server is configured to monitor the progress of work queue processing by the virtual machines” (paragraphs [0037], [0038], [0045]; fig. 1, elements 102, 104, 106, 108; fig. 2, elements 204, 214). [Monitoring Systems 104 monitor the system components of the Cloud IT infrastructure 102 (the application server is configured to monitor) by employing sensors that collect critical pieces of information from IT elements that are used to eventually generate events that indicate faults to the Automated Incident Management System 108 (AIMS) system. The monitoring system reports the operating system (OS) level average CPU utilization of each server hosting virtual machines (VMs) for a sampling interval (the progress of processing by the virtual machines), and the event aggregation and correlation capabilities of 106 are used to recognize multiple events raised on the same system. An application programming interface (API) 214 receives an event from the Event Aggregation and Correlation system 106 and queues the event in an event queue 204, which stores one entry per event (the progress of work queue processing
Regarding Claim 25,
Behrendt in view of Yang teaches all the limitations of parent Claim 1.
Behrendt teaches:
“wherein the application server is configured to assign work queues to virtual machines based on the resources available to each virtual machine” (paragraphs [0018], [0064], [0033]). [Each Finite State Machines (FSM) represents a type of IT element, including an application server (the application server) hosting virtual machines (virtual machines). When an event is submitted to a system to an FSM engine, an entry is created in an Event Queue table, which results in a unique event identifier being assigned (configured to assign work queues). The FSM engine framework processes an event to completion by creating an FSM instance to process the event and inserting it into the queue of a thread pool to schedule its execution when an appropriate resource becomes available (based on the resources available to each virtual machine).]
Regarding Claim 30,
Behrendt in view of Yang teaches all the limitations of parent Claim 1.
Behrendt teaches:
“wherein the system further comprises an output device that is configured to output information relating to the current state and/or configuration of the system” (paragraph [0041]; fig. 1, element 108). [The computer processing system includes
a display device such as a monitor or display screen for presenting output displays (an output device that is configured to output information relating to the current state and/or configuration of the system) and providing a display through which the user may input data and interact with the processing system.]
Regarding Claim 31,
Behrendt in view of Yang teaches all the limitations of parent Claim 1.
Behrendt teaches:
“wherein the one or more hardware based servers include a first hardware based server, and wherein the first hardware based server is configured to host the data store, the application server and the virtual machine server” (paragraphs [0003], [0019], [0018]). [Cloud Computing services typically use large infrastructures for virtualization on top of physical hardware servers (the one or more hardware based servers include a first hardware based server) to improve resource utilization.  An instance of an FSM represents a specific IT element, such as a server, which can host virtual machines in the service provider data center (the virtual machine server).  Each FSM represents a type of IT element in a Cloud Computing infrastructure, including a server hosting virtual machines and middleware or software (wherein the first hardware based server is configured to host … the virtual machine server), and a database management system (wherein the first hardware based server is configured to host the data store).]
Behrendt does not teach:
“wherein the first hardware based server is configured to host … the application server.”
Yang teaches:
“wherein the first hardware based server is configured to host … the application server” (paragraphs [0072], [0025]). [The term "server'' is meant to include a computer hardware based server).  Application servers service requests from queues for other application servers from one or more of the queues (the first hardware based server is configured to host … the application server).]
Because both Behrendt and Yang teach systems implementing virtual machines to perform processes based on queued requests from user systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Behrendt disclosure, the use of an application server implementing a virtual machine to assign work from the queues, as taught by Yang; and such inclusion would have provided for load balancing by allowing each virtual machine implementing an FSM to be assigned by the application server having the smallest load, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 32,
Behrendt in view of Yang teaches all the limitations of parent Claim 1.
Behrendt teaches:
“wherein the one or more hardware based servers include a first hardware based server and a second hardware based server, and wherein the first hardware based server is configured to host at least two of the data store, the application server and the virtual machine server” (paragraphs [0003], [0019], [0018]). [Cloud Computing services typically use large infrastructures for virtualization on top of physical hardware the one or more hardware based servers include a first hardware based server and a second hardware based server) to improve resource utilization.  An instance of an FSM represents a specific IT element, such as a server, which can host virtual machines in the service provider data center.  Each FSM represents a type of IT element in a Cloud Computing infrastructure, including a server hosting virtual machines and middleware or software, and a database management system (wherein the first hardware based server is configured to host at least two of the data store and the virtual machine server).]
Examiner Note:  For Claims 32 and 33, it should be noted that Behrendt teaches “physical hardware servers,” which encompasses all of the claimed “first hardware based server,” “first hardware based server,” and “third hardware based server.”
Regarding Claim 33,
Behrendt in view of Yang teaches all the limitations of parent Claim 1.
Behrendt teaches:
“wherein the one or more hardware based servers include a first hardware based server, a second hardware based server, and a third hardware based server, and wherein each of the first, second and third hardware based server is configured to host one of the data store, the application server and the virtual machine server” (paragraphs [0003], [0019], [0018]). [Cloud Computing services typically use large infrastructures for virtualization on top of physical hardware servers (the one or more hardware based servers include a first hardware based server, a second hardware based server, and a third hardware based server) to improve resource utilization.  An instance of an FSM represents a specific IT element, such as a server, which can host wherein each of the first, second and third hardware based server is configured to host one of the virtual machine server).]
Regarding Claim 34,
Behrendt teaches:
“A system for running automated processes” (paragraph [0018]). [An Automated Incident Management System (AIMS) is modeled as a set of Finite State Machines (FSM).]
“a data store having a non-transitory computer readable storage medium configured to store instructions for executing one or more automated processes, one or more work queues, and associations between each work queue and one of the automated processes” (paragraphs [0008], [0110], [0007], [0033]). [A computer readable storage medium storing a program of instructions executable by a machine is provided ([0008]).  The computer program instructions which implement the function/act specified are stored in a computer readable medium that can direct a computer other programmable data processing apparatus to function in a particular manner shown in the system flowcharts and/or block diagrams ([0110]). Event queues including work items are stored in persistent storage ([0007]). The FSM engine framework is implemented by logging in persistent storage various actions involved in receiving and processing an event to completion, by specifically creating an FSM instance to process the event, inserting it into the queue of a thread pool to schedule its execution, and executing the FSM instance ([0033]).] (Note: The computer readable media and 
“a hardware based virtual machine server having a processor running the one or more virtual machines configured to execute one or more automated processes, wherein the automated processes are defined by instructions stored in the data store” (paragraphs [0003], [0018], [0110], [0028]). [Cloud Computing services typically use large infrastructures for virtualization on top of physical hardware servers to improve resource utilization ([0003]). Each FSM represents a type of IT element in a Cloud Computing infrastructure, including a server hosting virtual machines and middleware or software elements running in physical or virtual machines such as a Web application server ([0018]). The computer program instructions which implement the function/act specified are stored in a computer readable medium ([0110]). The FSM engines are implemented in the form of files or relational databases ([0028]).] (Note: Each FSM represents the servers that host the virtual machines. The portions which recite stored instructions are apparent, since a database is a kind of “data store.”)
“wherein each virtual machine, when assigned a work queue by the application server” (paragraphs [0018], [0064]). [Each Finite State Machines (FSM) represents a type of IT element in a Cloud Computing infrastructure, including a server hosting virtual machines, and middleware or software elements running in physical or virtual machines such as a Web application server ([0018]). When an event is submitted to a system to an FSM engine, an entry is created in an Event Queue table, which results in a unique automated processes” teaches the first part of the limitation.) 
“retrieve the instructions for executing the automated process associated with the assigned work queue from the database” (paragraphs [0018], [0007], [0023], [0109]). [An Automated Incident Management System (AIMS) can be modeled as a set of Finite State Machines (FSM) ([0018]). Executing the FSMs includes using an event queue polling thread to poll an event queue in persistent storage ([0007]). An FSM is created using persistent storage files or relational database tables ([0023]). The computer program instructions are provided to a processor of a computer to produce a machine for implementing the functions and acts ([0109]).]  (Note: AIMS is an “automated process.”)
“execute the automated process according to the instructions retrieved from the database” (paragraphs [0018], [0023], [0111]). [Each FSM represents a type of IT element in the cloud infrastructure, such as a server hosting virtual machines, or the middleware or software element running in virtual machine ([0018]).  An FSM is created using persistent storage files or relational database tables ([0023]). The computer program instructions are loaded onto a computer, to cause a series of operational steps to be performed on the computer, and to provide processes for implementing the functions and acts specified in the flowchart or block diagram ([0111]).]
Behrendt does not teach:
“an application server configured to assign one or more of the work queues to one or more of the virtual machines.”

“an application server configured to assign one or more of the work queues to one or more of the virtual machines” (paragraphs [0014], [0015], [0025], [0064]). [When a queue worker, such as an application, picks a request, reads the request data from the socket, and then processes the request, the request sits in the network layer while it is waiting for its tum, rather than in application server memory ([0014]). Instead one or more queues are used from which worker threads can acquire work and process the request ([0015]). Application servers service requests from queues for other application servers from one or more of the queues ([0025]). The applications are executed in a virtual machine in the process space of the system ([0064]).] (Note: The queues used to provide work to the worker threads are equivalent to “work queues,” and the application servers run the application software which is requested from the queue in virtual machines.)
Because both Behrendt and Yang teach systems implementing virtual machines to perform processes based on queued requests from user systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Behrendt disclosure, the use of an application server implementing a virtual machine to assign work from the queues, as taught by Yang; and such inclusion would have provided for load balancing by allowing each virtual machine implementing an FSM to be assigned by the application server having the smallest load, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Behrendt et al. (US 2012/0331342, hereinafter referred to as Behrendt) in view of Yang et al. (US 2012/0151063, hereinafter referred to as Yang), further in view of Nagami et al. (US 2005/0138626, hereinafter referred to as Nagami).
Regarding Claim 5,
Behrendt in view of Yang teaches all the limitations of parent Claim 26.
Behrendt does not teach:
“wherein at least one of the one or more work items has a maximum queue time attribute that defines a maximum length of time that the work item can be part of the work queue before it is processed.” 
Nagami teaches:
“wherein at least one of the one or more work items has a maximum queue time attribute that defines a maximum length of time that the work item can be part of the work queue before it is processed” (paragraph [0054]; fig. 3, element 31; fig. 11, elements 3101, 3102, 3103, 3104). [Each entry (3101) of the request queue management table (31) (at least one of the one or more work items) includes, in addition to the destination field (3102), a number-of-requests-in-queue field (3103) representing the number of requests set in the queue, and a maximum wait time field (3104) representing a maximum wait time of service of the destination field (3102) a maximum queue time attribute that defines a maximum length of time that the work item can be part of the work queue before it is processed).]
Because both Behrendt and Nagami teach client-server systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Behrendt disclosure, the maximum wait time for processing a work item, as taught by Nagami; and such inclusion would have provided for improved performance of virtual machines implementing the Finite State Machines (FSMs), and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 6,
Behrendt in view of Yang teaches all the limitations of parent Claim 4.
Behrendt does not teach:
“wherein at least one of the one or more work queues has a maximum queue length attribute that defines a maximum number of work items that can be part of the work queue.” 
Nagami teaches:
“wherein at least one of the one or more work queues has a maximum queue length attribute that defines a maximum number of work items that can be part of the work queue” (paragraph [0110]; fig. 3, element 31; fig. 11, element 3108). [Each entry (3101) of the request queue management table (31) (at least one of the one or more work items) includes the maximum number of requests, which is the maximum length of queue (a maximum number of work items that can be part of the work queue) managed by the request link list (3108).]
Because both Behrendt and Nagami teach client-server systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Behrendt disclosure, the maximum queue length, as taught by Nagami; and such inclusion would have provided for improved performance of virtual machines implementing the Finite State Machines (FSMs), and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 7,
Behrendt in view of Yang teaches all the limitations of parent Claim 4.
Behrendt does not teach:
“wherein at least one of the one or more work queues has a queue completion time attribute that defines a maximum time by which all work items in the work queue are to be processed.” 
Nagami teaches:
“wherein at least one of the one or more work queues has a queue completion time attribute that defines a maximum time by which all work items in the work queue are to be processed” (paragraphs [0110], [0111]; fig. 11, element 3104). [It is possible to  When the maximum waiting time is exceeded, a message that the access is impossible is returned and when
the maximum waiting time is not exceeded, a message that the access is possible is returned and the processing is ended (queue completion time attribute that defines a maximum time by which all work items in the work queue are to be processed).]
Because both Behrendt and Nagami teach client-server systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Behrendt disclosure, the maximum waiting time, as taught by Nagami; and such inclusion would have provided for improved performance of virtual machines implementing the Finite State Machines (FSMs), and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Behrendt et al. (US 2012/0331342, hereinafter referred to as Behrendt) in view of Yang et al. (US 2012/0151063, hereinafter referred to as Yang) and further in view of Kruglick (US 2015/0106463, hereinafter referred to as Kruglick).
Regarding Claim 14,
Behrendt in view of Yang teaches all the limitations of parent Claim 12.

“wherein the virtual machines are configured to communicate by transmitting a message to one of the application server or the data store.” 
“wherein the application server or data store is configured to store the received message in a message repository.” 
“wherein each virtual machine is configured to poll the application server or data store for messages in the message repository.” 
Kruglick teaches:
“wherein the virtual machines are configured to communicate by transmitting a message to one of the application server or the data store” (paragraphs 21, 24, 25; fig. 1, elements [0104], [0106], [0108], [0112]; fig. 2, elements 228, 230, 232, 234). [The virtual machines 104 in the virtual datacenter 112 (virtual machines) are configured to provide cloud-related data/computing services such as various applications, data storage (data store), and data processing to a group of customers 108 via a cloud 106. The application servers 228 (the application server) provide virtual machines on which customer applications may execute, such as workers 232 and 234 on application server 230 (the application server). A customer application executes as one or more virtual machine instances, also known as workers on application servers; a producer worker packages the generated information into one or more messages; and another worker, known as a consumer worker, then retrieves the messages, extracts the information in the messages, and performs some work on the information (communicate by transmitting a message to one of the application server or the data store).]
wherein the application server or data store is configured to store the received message in a message repository” (paragraph [0026]; fig. 2, elements 242, 244). [To facilitate message handling and transfer, the messages generated by producer workers may be stored at one or more datacenter queues (the application server or data store is configured to store the received message in a message repository), such as queues on datacenter queue servers 242 and 244, from which consumer workers can retrieve messages for processing.]
“wherein each virtual machine is configured to poll the application server or data store for messages in the message repository” (paragraph [0058]). [The Virtual Machine Manager (VMM) application (each virtual machine) undertakes the tasks of detecting a producer worker providing a message for a queue and storing the message (the message repository), determining whether a consumer worker is requesting messages from the same queue (poll the application server or data store for messages in the message repository), and providing the stored message to the consumer worker if the consumer worker is requesting messages from the same queue.]
Because both Behrendt and Kruglick teach systems implementing virtual machines to perform processes based on queued requests from user systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Behrendt disclosure, the use of a message repository in the form of queues as a form of VM communication, as taught by Kruglick; and such inclusion would have provided for improved communication between virtual machines implementing the Finite State Machines (FSMs), and would have been consistent with the rationale of using known KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 23,
Behrendt in view of Yang teaches all the limitations of parent Claim 22.
Behrendt does not teach:
“wherein the application server is configured to communicate with the one or more virtual machines using a messaging protocol, and wherein each virtual machine is configured to respond to the application server with status information during process execution.” 
Yang teaches:
“wherein the application server is configured to communicate with the one or more virtual machines using a messaging protocol” (paragraphs [0064], [0062]; fig. 5, elements  512, 516). [Applications are supported by the application platform 518, which manages creation storage of the applications (the application server is configured) into one or more database objects and executing of the applications in a virtual machine in the process space of the system 516 (one or more virtual machines). User systems 512 communicate with system 516 using common Internet protocols such as HTTP (using a messaging protocol), in which user system 512 includes an HTTP client commonly referred to as a "browser'' for sending and receiving HTTP messages to and from an HTTP server at system 516 (the application server is configured to communicate with the one or more virtual machines).] 
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Kruglick teaches:
“wherein each virtual machine is configured to respond to the application server with status information during process execution” (paragraphs [0021], [0024], [0025], [0032], [0033]; fig. 1, elements 104, 106, 108, 112; fig. 2, elements 228, 230, 232, 234). [The virtual machines 104 in the virtual datacenter 112 (the one or more virtual machines) are configured to provide cloud-related data/computing services such as various applications, data storage, and data processing to a group of customers 108 via a cloud 106. The application servers 228 (the application server) provide virtual machines on which customer applications may execute. A customer application executes as one or more virtual machine instances, also known as workers on application servers (the application server); a producer worker packages the generated information into one or more messages; and another worker, known as a consumer respond to the application server with status information during process execution), and performs some work on the information.]
Because Behrendt, Yang, and Kruglick all teach systems implementing virtual machines to perform processes based on queued requests from user systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the combined system of Behrendt and Yang, the ability to acquire information about the worker virtual machine, as taught by Kruglick; and such inclusion would have provided for improved work balancing of the virtual machines implementing the Finite State Machines (FSMs), and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Behrendt et al. (US 2012/0331342, hereinafter referred to as Behrendt) in view of Yang et al. (US 2012/0151063, hereinafter referred to as Yang) and further in view of Sugumar et al. (US 2008/0163239, hereinafter referred to as Sugumar).
Regarding  24,
Behrendt in view of Yang teaches all the limitations of parent Claim 20.
Behrendt teaches:
the application server is configured” (paragraph [0018]). [Each Finite State Machines (FSM) represents a type of IT element in a Cloud Computing infrastructure, including a server hosting virtual machines, and middleware or software elements running in physical or virtual machines such as a Web application server (the application server is configured).
“work queues” (paragraph [0064]). [When an event is submitted to a system to a Finite State Machines (FSM) engine, an entry is created in an Event Queue table, which results in a unique event identifier being assigned (assigned a work queue).]
Behrendt does not teach:
“provide recommendations on assigning work … to additional virtual machines and/or on performance and throughput improvements.” 
Sugumar teaches:
“provide recommendations on assigning work … to additional virtual machines and/or on performance and throughput improvements” (paragraph [0030]). [A processor core executes a number of VMs that causes its utilization to exceed an upper threshold defined in predetermined criteria or exceed the processor core's maximum execution capacity, possibly resulting in degraded performance for each VM  executing on the processor core, or execute so few VMs that the processor core's utilization falls below a threshold defined in the predetermined criteria (performance); each VM has a corresponding load which represents the amount of work it is currently responsible for in the form of tasks or functionality, and the load of a VM may be represented as a value (throughput); the system supports “virtualization” by assigning a VM  to execute on a provide recommendations on assigning work … to additional virtual machines).]
Because both Behrendt and Sugumar teach systems implementing virtual machines to perform processes based on queued requests from user systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Behrendt disclosure, the determination of performance and throughput to assign a VM, as taught by Sugumar; and such inclusion would have provided for improved performance of virtual machines implementing the Finite State Machines (FSMs), and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 26-28  are rejected under 35 U.S.C. 103 as being unpatentable over Behrendt et al. (US 2012/0331342, hereinafter referred to as Behrendt) in view of Yang et al. (US 2012/0151063, hereinafter referred to as Yang) and further in view of Attanasio et al. (US 2011/0119388, hereinafter referred to as Attanasio).
Regarding Claim 26,
Behrendt in view of Yang teaches all the limitations of parent Claim 1.
Behrendt teaches:
“the application server is configured” (paragraph [0018]). [Each Finite State Machines (FSM) represents a type of IT element in a Cloud Computing infrastructure, the application server is configured).]
Behrendt does not teach:
“to analyze the execution of the automated processes to identify an optimum distribution model based on the speed, success and/or responsiveness of each virtual machine.” 
Attanasio teaches:
“to analyze the execution of the automated processes to identify an optimum distribution model based on the speed, success and/or responsiveness of each virtual machine” (paragraph [0042]). [In order to allow a better distribution of connections between servers and end users and a more efficient placement of virtual environments (each virtual machine), a server collects information about one or more users, including information about the position of such users, the capabilities of users' equipment and connections such as  bandwidth available to each user, information about the requested applications, on which server such applications are available, and the transmission speed (based on the speed) of the network connection between the server and the users, and then identifies those application server providing the best performance (analyze the execution of the automated processes to identify an optimum distribution model).]
Because both Behrendt and Attanasio teach systems implementing virtual machines to perform processes based on requests from user systems, it would have been obvious before the effective filing date of the claimed invention to a person having KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 27,
Behrendt in view of Yang and further in view of Attanasio teaches all the limitations of parent Claim 26.
Behrendt teaches:
“wherein the application server is configured to assign work queues to virtual machines based on the identified optimum distribution model” (paragraphs [0098], [0099], [0100]). [The Paxos algorithm is used for reliably distributing state information across multiple copies of a software program executing in multiple computers and communicating with each other over a network (based on the identified optimum distribution model). One node of the FSM engines can be elected as the cluster leader. The leader can assign to each node 1 ... n the responsibility of running the FSM instances for some subset of the IT elements, and distribute that assignment to all cluster nodes using Paxos (wherein the application server is configured to assign work queues to virtual machines based on the identified optimum distribution model).]
Regarding Claim 28,

Behrendt teaches:
“wherein the application server is configured to instruct at least one of the virtual machines to stop processing the current work queue and begin processing a new work queue based on the optimum distribution model” (paragraphs [0041], [0098]). [A workflow (WF) validation protocol is run by each workflow as soon as it is scheduled for execution, to check with the fault-tolerant FSM-based AIMS 108 (the application server) whether its execution is still required to take the corrective action it is coded for the corrected action it is coded for, and if other events received on that system indicate that an earlier scheduled corrective action is no longer required, then the fault-tolerant FSM-based AIMS 108 will indicate to the WF that it should not execute and the WF will terminate immediately; this workflow validation protocol feature is utilized during logging and replay to guarantee that in the event of a fault in the fault-tolerant FSM engine, when it performs an FSM replay during recovery and the actions replayed involve a workflow being scheduled, the same workflow is not run multiple times (the application server is configured to instruct at least one of the virtual machines to stop processing the current work queue and begin processing a new work queue). The Paxos algorithm is used for reliably distributing state information across multiple copies of a software program executing in multiple computers and communicating with each other over a network (based on the identified optimum distribution model).]

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Behrendt et al. (US 2012/0331342, hereinafter referred to as Behrendt) in view of Yang et al. (US 2012/0151063, hereinafter referred to as Yang), further in view of Attanasio et al. (US 2011/0119388, hereinafter referred to as Attanasio), and further in view of Malachowski et al. (US 2019/0014175, hereinafter referred to as Malachowski).
Regarding Claim 29,
Behrendt in view of Yang and further in view of Attanasio teaches all the limitations of parent Claim 26.
Behrendt teaches:
“the application server is configured” (paragraph [0018]). [Each Finite State Machines (FSM) represents a type of IT element in a Cloud Computing infrastructure, including a server hosting virtual machines, and middleware or software elements running in physical or virtual machines such as a Web application server (the application server is configured). 
Behrendt does not teach:
“to analyze the execution of the automated processes using machine learning algorithms.” 
Malachowski teaches:
“to analyze the execution of the automated processes using machine learning algorithms” (paragraph [0067]). [Datacenter performance is boosted through deep inventory analysis of components and OS packages to improve efficiency of the overall systems (analyze the execution of the automated processes), and one feather of the using machine learning algorithms).]
Because both Behrendt and Malachowski teach systems implementing servers in a cloud environment, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Behrendt disclosure, the analysis of system performance using machine learning, as taught by Malachowski; and such inclusion would have provided for improved performance of virtual machines implementing the Finite State Machines (FSMs), and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Response to Arguments
Applicant's arguments filed November 19, 2020 (see pages 8-18) have been fully considered but they are not persuasive. 
Regarding the Double Patenting rejection, Applicant argues (see page 17) as follows:
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-29 of U.S. Patent No. 10,469,572. If the rejection is maintained and the claims are deemed otherwise allowable, Applicant will consider filing a terminal disclaimer.
The double patenting rejection has been maintained at this time, as per the following guidance from the MPEP:
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing 


Regarding the claim objections, Applicant argues (see page 8) as follows:
Claims 1 and 24 are objected as containing informalities.
In particular, claim 1 was objected because “[a] comma is needed after the highlighted ‘data store’ as a separator before the ‘wherein’ clause.” Claim 24 was objected to because a period is needed at the end of the claim. Claims 1 and 24 have been amended accordingly.
The objections have been withdrawn based on the amendment.
Regarding the rejection of Claims1-33 under 35 U.S.C. § 112(b), Applicant argues (see page 8) as follows:
Claims 1-33 were rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, for not specifically pointing out and distinctly claiming the subject matter that the Applicant regards as the invention. In view of the following, these rejections should be withdrawn.
In particular, claim 1 was rejected to because the limitation of “in conjunction configured to host” is unclear. Claim 1 has been amended to recite “one or more hardware based servers each comprising a processor, the one or more hardware based servers, in conjunction, configured to host...”
That is, claim 1 has been amended to clarify that the one or more hardware based servers each comprise a processor. Moreover, claim 1 has been amended to recite that various elements discloses in the claim are hosted by the one or more hardware based servers in conjunction.
Thus, reconsideration and withdrawal of this rejection is requested.
The rejection has been withdrawn based on the amendment.
Regarding the rejection of Claims1-33 under 35 U.S.C. § 103, Applicant argues (see pages 9-12) as follows:

As amended, claim 1 recites a system for running automated processes comprising:
one or more hardware based servers each comprising a processor, the one or more hardware based servers, in conjunction, configured to host:
a data store configured to store instructions for executing one or more automated processes, one or more work queues, and associations between each work queue and one of the automated processes; an application server configured to assign one or more of the work queues to one or more virtual machines; and a virtual machine server running the one or more virtual machines configured to execute the automated processes, wherein the automated processes are defined by instructions stored in the data store, wherein each virtual machine, when assigned a work queue by the application server, is configured to:
retrieve the instructions for executing the automated process associated with the assigned work queue from the data store, and execute the automated process according to the instructions retrieved from the data store.
(Emphasis added).
Behrendt relates to a system for automated incident (fault) management in a cloud computing environment. See, Behrendt at ]} [0004], Automated incident management typically involves the monitoring for evidence of faults within a cloud computing environment and taking simple corrective actions by leveraging a decision support engine to represent knowledge of how to handle faults and to exercise that knowledge in real time to provide automated incident management. See, Behrendt at ]} [0003],
The system in Behrendt uses a finite state machine (FSM) engine and IT element-specific FSM definitions to model incident management policies, See, Behrendt at ]} [0010], The high level components of the system include the cloud IT infrastructure 102 (which may include virtual machines), a monitoring system 104, an event arrogation and correlation system 106, an automated incident management system that uses the finite state machine engine 108, and a workflow engine for executing corrective action 112. See, Behrendt at FIG. 1.
The system of claim 1 is significantly different in both purpose and substance from the system in Behrendt. Claim 1 relates to a system for running automated processes. In particular, claim 1 relates to a system for managing the execution of automated processes by one or more virtual machines through the use of work queues. This system has three major distinctions over the system in Behrendt as modified in view of Yang. First, the virtual machines in Behrendt are not performing automated processes themselves. Second, there is no data store in Behrendt which contains the necessary information to allow the virtual machines to execute the automated processes. Third, the combination of Behrendt and Yang does not teach or suggest 
A. The combination of references fails to teach or suggest a virtual machine server running the one or more virtual machines configured to execute the automated processes, as recited in claim 1.
Claim 1 recites “a virtual machine server running the one or more virtual machines configured to execute the automated processes, wherein the automated processes are defined by instructions stored in the data store, wherein each virtual machine, when assigned a work queue by the application server, is configured to: retrieve the instructions for executing the automated process associated with the assigned work queue from the data store, and execute the automated process according to the instructions retrieved from the data store.” Thus, in the system of claim 1, the virtual machines themselves, once assigned a work queue, retrieve instructions from the data store and use the information to execute automated processes.
In the Office action, the examiner refers to paragraphs [0007], [0018], [0023], [0028], [0064], [0109]-[0111] of Behrendt as disclosing the above-mentioned features of claim 1. Office action at pp. 15-16.
 (and other IT elements in the cloud IT infrastructure) are monitored for faults and a finite state machine (FSM) model of the virtual machine and/or server hosting virtual machines is used to manage the fault. See, Behrendt at ]} [0018], A separate workflow manager may then implement workflows to fix faults. See, Behrendt at ffl[ [0026]-[0027] and [0041], That is, the virtual machines in Behrendt do not execute automated processes themselves.
More specifically, Behrendt describes that servers hosting virtual machines as an example IT element, and that each server is modeled as a finite state machine. Behrendt at [0018]-[0019] (“IT element in the Cloud Computing infrastructure—such as a server hosting virtual machines”, and “[i]f there are 5000 servers hosting virtual machines in a service providers data center, then the [automated incident management system (AIMS)] based on the FSM modeling formalism would instantiate 5000 instances of the Server FSM that models how incidents on any server should be handled automatically”). Behrendt also discloses that that virtual machines themselves can also be modeled as a finite state machine. Behrendt at ]} [0036] (“the FSM-based system can also be used to automate incident management of virtual machines”).
In paragraph [0038] of Behrendt, an example is provided of how the monitoring system 104 and event arrogation and correlation system 106 function. In particular, Behrendt discloses:
[A] monitoring system may simply report the operating system (OS) level average CPU utilization of each server (hosting virtual machines (VMs)) every 30 seconds—the sampling interval.
The event filtering component can evaluate a rule (representing domain knowledge) that checks if the CPU utilization for a given monitored server is above 90% for 10 sampling intervals in a row (5 minutes), and if true, concludes that there is a critical performance problem on that server and sends AIMS based on fault tolerant FSM engine 108 an event indicating that condition.
Behrendt at ]} [0038] (emphasis added). This portion of Behrendt teaches that the servers hosting the virtual machines are monitored for faults and a finite state machine model of the server hosting virtual machines is used to manage the fault, as mentioned above. This portion of Behrendt does not disclose the virtual machines themselves executing an automated process.

However, the workflow engine is not a virtual machine as recited in claim 1. Therefore, the virtual machines in Behrendt do not themselves perform any automated processes.
The Office action seems to conflate the finite state machine (FSM) with the virtual machine of claim 1. However, an FSM is not a virtual machine. An FSM is simply a representation of an IT element such as a virtual machine. The FSM is not the virtual machine itself. As such, executing an FSM is not equivalent to a “virtual machines [that is] configured to execute the automated processes.”
Thus, Behrendt does not teach or suggest one or more virtual machines that are “configured to execute the automated processes, wherein the automated processes are defined by instructions stored in the data store, wherein each virtual machine, when assigned a work queue by the application server, is configured to: retrieve the instructions for executing the automated process associated with the assigned work queue from the data store, and execute the automated process according to the instructions retrieved from the data store,” as recited in claim 1.
Yang does not remedy the deficiencies of Behrendt. Yang does not teach or suggest “a virtual machine server running the one or more virtual machines configured to execute the automated processes, wherein the automated processes are defined by instructions stored in the data store, wherein each virtual machine, when assigned a work queue by the application server, is configured to: retrieve the instructions for executing the automated process associated with the assigned work queue from the data store, and execute the automated process according to the instructions retrieved from the data store,” nor does the Office action assert it does.
Applicant first argues that the Behrendt disclosure relates to a different purpose than the instant invention, but Examiner respectfully disagrees.  The instant specification states that “The present invention relates to systems and methods for automating processes. More specifically, it relates to systems and methods for managing the execution of automated processes across one or more virtual workers.”  See paragraph [0002].  Applicant acknowledges that “Behrendt relates to a system for automated incident (fault) management in a cloud computing environment” and that “Behrendt does mention virtual machines,” but contends that “Behrend simply discloses that the virtual machines and/or servers hosting the virtual machines.”  It should be noted that the automated incident management is a type of “automated process,” and 
Next, with respect to the limitation which recites “a virtual machine server running the one or more virtual machines configured to execute the automated processes …,” Applicant argues that “Behrendt teaches that the servers hosting the virtual machines are monitored for faults and a finite state machine model of the server hosting virtual machines is used to manage the fault,” but that “[t]his portion of Behrendt does not disclose the virtual machines themselves executing an automated process.” However, the Office Action states that “[e]ach FSM represents a type of IT element in a Cloud Computing infrastructure, including a server hosting virtual machines, and the middleware or software elements run in physical or virtual machines such as a Web application server ([0018]).”  The elements running in the virtual machines represent “automated processes.”  Since the argument is largely focused on proving that the virtual machines in the Behrendt disclosure do not run “automated processes,” it would be instructive to define the very broad term as it is known in the art.  One relevant definition is as follows:
A general technology term that is used to describe any process being automated through the use of computers and computer software. Processes that have been automated require less human intervention and less human time to deliver. https://www.webopedia.com/definitions/process-automation/
Given that any process being run on the virtual machines constitutes computer software running on computers, it is clear that the virtual machines do run “automated processes.”   Therefore, that argument is equally unpersuasive.  
is a virtual machine, but referencing paragraph [0018] explains that “Each FSM represents a type of IT element in the cloud infrastructure, such as a server hosting virtual machines, or the middleware or software element running in virtual machine.”  
Applicant next states that since “Yang does not remedy the deficiencies of Behrendt,” that the elements argued regarding Claim 1 are not taught by the combination of Behrendt and Yang.  However, since none of the arguments presented are persuasive, Examiner respectfully disagrees and asserts that the claim limitation has been properly rejected under 35 U.S.C. § 103.
Regarding the rejection of Claims 1-33 under 35 U.S.C. § 103, Applicant argues further (see pages 13-15) as follows:
B. The combination of references fails to teach or suggest a data store which stores instructions for executing one or more automated processes, as well as one or more work queues, and associations between each work queue and one of the automated processes, as recited in claim 1
Claim 1 includes the feature of “a data store configured to store instructions for executing the automated processes, one or more work queues, and associations between each work queue and one of the automated processes.” The examiner refers to paragraphs [0110], [0007], [0033] of Behrendt as disclosing this feature of claim 1. Office action at pp. 14-15.
In particular, for the “data store configured to store... instructions for executing the automated processes” of claim 1, the examiner makes reference to paragraph [0110] of Behrendt. Office action at p. 14. However, this paragraph merely provides general statements about storing instructions to implement the flowchart illustrations and/or block diagrams shown in Behrendt. This portion of Behrendt does not mentioned where in the context of the cloud IT infrastructure 102 the data is stored. Rather, a generic “computer readable medium” is referred to. See, Behrendt at ]} [0110], Moreover, this portion of Behrendt does not specifically disclose that the “computer readable medium” stores “instructions for executing the automated 
For the “data store configured to store.. .one or more work queues” of claim 1, the examiner refers to paragraph [0007] of Behrendt. Office action at p. 14. The examiner reasons that paragraph [0007] of Behrendt shows “event queues including work items are stored in persistent storage.” Id. Notwithstanding that there is no suggestion that this persistent storage is the same as the computer readable medium referred to in paragraph [0110] of Behrendt, this is also not what paragraph [0007] of Behrendt discloses. The cited portion of Behrendt refers to  “event queues.” As disclosed in paragraph [0045] of Behrendt, the event queue store entries for events. These events are not work items. Instead, paragraph [0047] of Behrendt discloses enqueueing work items in “queue 220,” which is a different queue than the “event queue 204.” Moreover, in FIG. 2 of Behrendt the queue 220 and thread pool 218 are not shown as being persistent (i.e. do not have hatched shading, unlike event queue 204). Hence, the cited portions of Behrendt do not teach or suggest storing the work items in persistent storage. Accordingly, Behrendt fails to teach or suggest “a data store configured to store.. .one or more work queues” as recited in claim 1.
For the “data store configured to store... associations between each work queue and one of the automated processes” of claim 1 the examiner refers to paragraph [0033] of Behrendt.
Paragraph [0033] recites the following:
[0033] In one embodiment, the fault tolerance property of the FSM engine framework is implemented by logging in persistent storage various actions involved in receiving and processing an event (incident) to completion, specifically— creating an FSM instance to process the event, inserting it into the queue of a thread pool to schedule its execution when an appropriate (thread) resource becomes available, initiating the incremental execution of the FSM instance after priming it with the current state, system ID and event information when the thread becomes available, continuing execution until the FSM instance is about to queue a workflow to perform an action on an external system, recording the intent to submit the workflow, executing the FSM action of scheduling the workflow by submitting a request to an external workflow engine, recording the Successful Submission of the workflow request, and returning control to the external engine which extracts the current state of the FSM instance and logs it in the FSM States table.
(emphasis added).
Assuming that the “queue of a thread pool” referred to in paragraph [0033] of Behrendt is equivalent to the “one or more work queues” of claim 1, there is no disclosure in paragraph [0033] of Behrendt for storing “associations between each work queue and one of the automated processes.” Specifically, it is unclear what in paragraph [0033] the examiner is interpreting to be an automated processes. Even if one of the elements disclosed in paragraph [0033] of Behrendt is interpreted as being the automated process, this portion of Behrendt does not disclose storing an association between that element and the queue. At best, the cited portion of Behrendt discloses inserting items into a queue, but it does not teach or suggest associating the queue itself with an automated process. Accordingly, Behrendt does not disclose “a data store configured to store... associations between each work queue and one of the automated processes”, as recited in claim 1.
Finally, even if Behrendt were to disclose storing each individual element recited in claim 1, Behrendt does not disclose that all of those elements are stored in the same data store. That 
Therefore, Behrendt does not teach or suggest a data store which, in addition to storing instructions for executing the automated processes, is “configured to store... one or more work queues, and associations between each work queue and one of the automated processes”, as recited in claim 1.
Yang does remedy the deficiencies of Behrendt. Yang does not teach or suggest “a data store configured to store instructions for executing one or more automated processes, one or more work queues, and associations between each work queue and one of the automated processes,” not does the Office action assert it does.
Examiner respectfully disagrees.  Based on the arguments presented, Applicant does not appear to agree that computer readable media and persistent storage are equivalent to the data store.  However, “data store” is a very broad term which is defined as follows:
A datastore is a repository for storing, managing and distributing data sets on an enterprise level. It is a broad term that incorporates all types of data that is produced, stored and used by an organization. The term references data that is at rest and used by one or more data-driven applications, services or individuals.  A datastore may include data from end user database applications, files or documents, or the random data property of an organization or an information system. Datastore data may be structured, unstructured or in another electronic format. Depending on the organization, a datastore may be classified as an application-specific datastore, operational datastore or centralized datastore. Moreover, a datastore may be designed and implemented by using purpose-built software or through typical database applications.
https://www.techopedia.com/definition/23343/datastore#:~:text=Definition%20-%20What%20does%20Datastore%20mean%3F%20A%20datastore,is%20produced%2C%20stored%20and%20used%20by%20an%20organization. Emphasis added.
Examiner fails to see how the arguments regarding the recitation of “data store” would lead a person of ordinary skill in the art to discern a patentable distinction over Behrendt.
automated process” is defined as a “technology term that is used to describe any process being automated through the use of computers and computer software” (see above definition), it is clear that the instances being created to complete events are “automated processes.”  Therefore, the arguments are not persuasive.
Regarding the rejection of Claims1-33 under 35 U.S.C. § 103, Applicant argues further (see pages 16-17) as follows:
C. The combination of references fails to teach or suggest an application server as recited in claim 1.
The examiner acknowledges that Behrendt does not disclose “an application server configured to assign one or more of the work queues to one or more of the virtual machines,” as recited in claim 1. Office action at p. 16. Instead, the Office action relies on Yang to show this feature.
As stated in the Office action, Yang discloses “a queue worker (e.g., application) that picks a request reads the rest of the request data from the socket and then processes the request. This means that the request sits in the network layer while it is waiting for its turn.” Yang ]} [0014], Moreover, Yang discloses that “one or more queues may be utilized from which worker threads may acquire work and process the corresponding request.”
The cited portions of Yang simply disclose using queues. However, the cited portions of Yang do not disclose an application server that assign those queues to virtual machines. Instead, even if the queue workers (e.g., application) are interpreted as being virtual machines, the cited portions do not assign queues to the queue workers. Instead, the cited portions at best 
Thus, Yang does not teach or suggest “an application server configured to assign one or more of the work queues to one or more of the virtual machines,” as recited in claim 1.
Thus, claim 1 and its dependent claims are patentably distinguishable over the combination of cited references. Claim 34 recites similar limitations as claim 1. All arguments advanced above with respect to claim 1 is hereby incorporated so as to apply to claim 34. Thus, claim 34 is also patentably distinguishable over the combination of cited references.
Applicant finally argues that Yang does not teach the limitation which recites “an application server configured to assign one or more of the work queues to one or more of the virtual machines.”  However, after citing paragraphs [0014], [0015], [0025], and [0064] of Yang, the Office Action states as follows: “The queues used to provide work to the worker threads are equivalent to “work queues,” and the application servers run the application software which is requested from the queue in virtual machines.”  Therefore, the arguments are not persuasive.
Applicant concludes that “[b]ased on the foregoing, the application is in condition for allowance of all claims, and a Notice of Allowance is respectfully requested.”  However, since none of the arguments appear to be persuasive, the rejection of Claims 1-34 has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454